Citation Nr: 0932680	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served in active duty from April 1973 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Pursuant to the Veteran's request, he testified at a Travel 
Board hearing held in April 2005, before the undersigned 
Acting Veterans Law Judge, who is the Acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of that hearing is of record.

In June 2006, the Board granted service connection for 
residuals of a fractured 2nd metacarpal of the right hand.  
The Board denied service connection for traumatic arthritis 
of the right hand and for a bilateral foot condition.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2007, pursuant to a 
Joint Motion for Remand, the Court issued an Order which, in 
pertinent part, vacated the Board's June 2006 denial of 
service connection for traumatic arthritis of the right hand 
and remanded that issue to the Board for readjudication 
consistent with its Order.  

Medical opinions from private physicians, A. H. T., M.D., and 
I. A., M.D., dated in July 2009, suggest that the Veteran has 
extensive service-connected disabilities and that he is 
unemployable due to his service-connected disabilities.  
These allegations raise claims of service connection and for 
a total disability rating based on individual unemployability 
(TDIU).  The Board does not have jurisdiction of these issues 
as they have not been adjudicated by the RO.  Absent a 
decision, a notice of disagreement and a substantive appeal 
the Board does not have jurisdiction of an issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Therefore, the claims for service connection for 
additional disabilities and TDIU are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2007 Court order adopted the Joint Motion 
received that month.  That motion asserted that the Veteran 
should be afforded a VA examination.  

Due to the passage of time, an effort should also be made to 
obtain current records.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of all VA clinical records 
since February 2003 should be obtained 
and associated with the claims folder.  

2.  A copy of all VA X-ray reports 
should be obtained and associated with 
the claims folder.  

3.  The Veteran should be asked to 
complete releases for all medical care 
since the receipt of his claim in 
January 2003.  Thereafter, the agency 
of original jurisdiction (AOJ) should 
ask the listed care providers for a 
complete copy of their medical records 
for the Veteran.  

4.  The Veteran should be scheduled for 
a VA orthopedic examination.  The 
claims folder should be made available 
to the examiner.  Current X-ray studies 
should be made of both hands.  Any 
other tests or studies deemed necessary 
to respond to the following questions 
should be done.  The examiner should 
respond to the following inquiries with 
complete explanations.  

a.  Does the Veteran, at least as 
likely as not, have arthritis of the 
right hand?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

b.  If the Veteran has arthritis in his 
right hand, is it at least as likely as 
not, traumatic in nature?  Why?

c.  If the Veteran has traumatic 
arthritis in his right hand, is it at 
least as likely as not, due to injury 
in service?  Why?  

d.  If the Veteran has traumatic 
arthritis in his right hand, is it at 
least as likely as not, due to his 
service-connected residuals of a 
fracture of the 2nd metacarpal?  Why?  

e.  What are, at least as likely as 
not, the current residuals of a 
fracture of the 2nd metacarpal?  

f.  Please discuss the July 2009 
opinions of the private physicians.  

5.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




